Citation Nr: 0114592	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for neck disability and 
if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches and if so 
whether the reopened claim should be granted.

3.  Entitlement to service connection for the residuals of a 
right shoulder injury.

4.  Entitlement to service connection for disability 
manifested by chest pain (initially claimed as a heart 
condition).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a low back 
disability on a secondary basis.

7.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture with internal fixation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board observes that the veteran filed additional medical 
records in January 2001 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived his right to have this evidence initially 
considered by the RO.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (2000), that evidence need not be considered by 
the RO.

The issues of service connection for the residuals of a right 
shoulder injury, a disability manifested by chest pain, and 
diabetes mellitus, and an increased evaluation for residuals 
of a right ankle fracture with internal fixation will be 
addressed in the remand section which follows the Board's 
order.


FINDINGS OF FACT

1.  In an unappealed rating decision of October 1993, the RO 
denied service connection for neck disability and headaches.

2.  The evidence received since the October 1993 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claims for service connection for neck 
disability and headaches.

3.  Any currently present low back disability was not caused 
or chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for neck disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for headaches.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Low back disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  

A.  Neck Disability

Service connection for neck disability was denied in a rating 
decision in October 1993.  The specified basis for the RO's 
denial in October 1993 was that the veteran had failed to 
submit any evidence showing that he currently suffered from a 
chronic disability of the neck.  The veteran was notified of 
this action later that month.  He did not submit a timely 
appeal with respect to this decision.

The evidence considered at the time of October 1993 rating 
decision included service medical records and the report of a 
June 1993 VA orthopedic examination.  Significantly, the 
service medical records indicate that the veteran was seen on 
multiple occasions for complaints of neck pain following a 
slip and fall accident.  A March 1992 x-ray report shows that 
mild degenerative joint disease of the cervical spine with 
muscle spasm was found.  However, the report of the June 1993 
VA examination indicates that there was no evidence of 
abnormality, limitation of function, or any other disability.  
X-rays taken of the cervical spine at that time were within 
normal limits.  The diagnosis was history of cervical spine 
injury with no current pathology found.

The evidence received by VA after the October 1993 decision 
includes a December 2000 statement from C.L. Simmons, M.D., 
in which he reported that the veteran has severe arthritis of 
the neck.  He indicated that recent x-rays taken of the 
cervical spine showed the presence of arthritis.  He said the 
veteran was currently taking Celebrex for his arthritis.

The December 2000 statement from Dr. Simmons clearly shows 
that the veteran has been diagnosed as having arthritis of 
the neck, and that arthritis has been identified by x-ray.  
This statement is not cumulative or redundant of the evidence 
previously of record since it documents the presence of a 
disability of the cervical spine.  Moreover, since there is 
evidence that degenerative joint disease of the cervical 
spine was identified by x-ray during the veteran's active 
military service, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, there is some evidence that the veteran has a 
current disability of the neck that had its onset during his 
military service.  The December 2000 statement from Dr. 
Simmons is therefore new and material, and the claim for 
service connection for neck disability is reopened.

B.  Headaches

The veteran filed a claim for service connection for 
headaches in December 1992.  This claim was denied in an 
unappealed rating decision of October 1993.  Although the 
evidence then of record included service medical records 
showing in-service treatment for complaints of headaches, the 
RO denied the claim because the veteran had failed to submit 
evidence of a current headache disability.  The RO noted 
that, while the veteran had given a history of headaches, he 
reported at his June 1993 VA neurological examination that he 
no longer suffered from a headache problem.

The evidence received since the unappealed rating decision 
includes numerous statements of the veteran in which he 
asserts that he has been suffering from chronic headaches 
since his active service.  Although the veteran is not 
competent to render a medical diagnoses or an opinion 
concerning medical etiology, see Espiritu v. Derwinski, 2 
Vet.App. 492 (1992), he is competent to testify concerning 
the occurrence of post-service headaches.  Since the prior 
denial was essentially based on the veteran's statement at 
the June 1993 VA examination that he no longer had a problem 
with headaches, the Board finds that the newly submitted 
statements concerning the continuance of problems with 
headaches since service are neither cumulative nor redundant 
and are so significant that they must be considered to fairly 
decide the merits of the claim.  Accordingly, they are new 
and material, and the claim is reopened. 

II.  Service Connection for 
Low back Disability on a Secondary Basis

Factual Background

Service medical records reflect that the veteran was seen for 
complaints of back and knee pain.  In March 1992, he was 
given a permanent physical profile on account of his physical 
problems, to include chronic back pain.  A narrative summary 
of a September 1992 Medical Board references that the veteran 
complained of recurrent low back pain with no radiologic 
findings.  The summary indicates that the veteran's chief 
complaint was bilateral knee pain.

The veteran was afforded a VA orthopedic examination in June 
1993.  At that time, he denied having any problem with his 
lumbar spine.  Anteflexion was to 130 degrees.  Posterior 
flexion was to 35 degrees.  Rotation was to 60 degrees, 
bilaterally.  Lateral flexion was 40 degrees to the left and 
35 degrees to the right.  There was no evidence of spasm.  X-
rays revealed spina bifida of S1 and a questionable limbus of 
S1.

Service connection for degenerative joint disease of both 
knees was granted in February 1996.  Thereafter, following 
receipt of records and reports showing elevated levels of 
uric acid, service connection for degenerative joint disease 
of the knees was revised to service connection for gouty 
arthritis, to include the knees, toes, feet, and right ankle.  
None of those records contained any abnormal findings with 
regard to the veteran's low back.

The veteran filed a claim for service connection for low back 
disability in June 1999.  In support thereof, he submitted a 
June 1999 statement from Dr. Simmons, which indicates that 
the veteran's back pain originated from him trying to favor 
both of his chronically arthritic knees.  Dr. Simmons added 
that the back pain could theoretically occur from trying to 
walk in a certain way to decrease the amount pain in the 
knees.  On his last visit, he said the veteran complained of 
some low back pain, which he believed was caused by walking 
"gingerly" on his knees in certain ways to decrease his 
pain.

In January 2000, the veteran was afforded a VA orthopedic 
examination.  He complained of low back pain.  He said he had 
to be careful in how he moved.  The clinical evaluation 
disclosed the lumbosacral spine to be straight with normal 
alignment.  There was no scoliosis or kyphosis.  Muscle tone 
was good without any spasm.  Extension was to 15 degrees with 
pain and flexion was to 60 degrees.  Right and left lateral 
flexion was to 25 degrees.  Rotation was to 15 degrees.  X-
rays of the lumbosacral spine were normal.  Disc spaces were 
satisfactory.  There was no evidence of arthritis or spina 
bifida occulta.  The diagnosis was normal lumbosacral spine 
without evidence of spina bifida occulta.  The examiner 
indicated that he had reviewed the June 1999 statement from 
Dr. Simmons.  In this regard, he opined that the veteran's 
subjective complaint of low back pain was not related and/or 
secondary to his bilateral knee condition.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim for 
service connection for low back disability, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the RO has found the veteran's claim 
to be well grounded and has informed the veteran of the 
requirements for establishing entitlement to service 
connection for low back disability on a secondary basis and 
of the evidence the RO has considered in its determination.  
The veteran has submitted pertinent evidence in support of 
his claim.  Neither he nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the claim.  The RO has afforded the veteran with 
a VA medical examination for the purpose of determining the 
etiology of the veteran's claimed low back disability.  In 
sum, all available evidence and information necessary to 
substantiate this claim has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

With respect to the merits of this claim, the Board notes 
that although Dr. Simmons opined that the veteran's complaint 
of back pain was due to his arthritic knees, he failed to 
identify any current disability of the low back.  He merely 
found that the veteran suffered from pain of the low back.  
Similarly, on orthopedic examination in January 2000, the 
veteran's lumbosacral spine was found to be essentially 
normal.  The only problem identified with regard to the 
veteran's low back was subjective complaints of pain.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "[p]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Finally, the VA examiner stated 
that the veteran's subjective complaint of low back pain was 
not related to his bilateral knee condition.  Therefore, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim for service connection for low 
back disability on a secondary basis.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for neck disability is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for headaches is granted.

Entitlement to service connection for low back disability on 
a secondary basis is denied.


REMAND

The veteran contends that service connection is warranted for 
arthritis of his right shoulder and cervical spine because it 
is due to service injuries.  He asserts that he experienced 
chest pain and blurred vision in service, and that those 
symptoms were the first manifestations of his currently 
diagnosed esophageal spasm and diabetes mellitus.  He also 
maintains that his service-connected right ankle disorder has 
not been adequately evaluated.

A review of the record shows that the veteran has been 
diagnosed by his personal physician as having arthritis of 
the cervical spine.  In a statement dated in December 2000, 
the physician indicated that a recent x-ray of the cervical 
spine showed mild degenerative changes.  However, reports of 
VA examinations conducted in June 1993 and January 2000 
indicate that x-rays of cervical spine had been normal.  The 
veteran should be asked to submit a copy of the December 2000 
x-ray report, which reveals arthritis of the cervical spine.  
He should also be afforded another VA examination to rectify 
any discrepancy of findings.

The Board further notes that although the purpose of the 
veteran's January 2000 VA examination was, in part, to 
determine the current degree of severity of his service-
connected right ankle disability, the examiner failed to 
adequately assess the functional impairment from this 
disability, particularly with respect to functional 
impairment due to pain, during flare-ups and on repeated use.  
Therefore, the examination report is not adequate for rating 
purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In addition, the veteran has not been provided a VA 
examination to determine the etiology of his headaches, 
arthritis of the right shoulder, diabetes mellitus, and 
esophageal spasm.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Finally, by a rating action dated in October 1997, the 
veteran was awarded a 20 percent disability rating for gouty 
arthritis of the knees, toes, feet and right ankle, effective 
from December 1992.  In a statement received that same month, 
the veteran indicated that he disagreed with rating that was 
assigned to his service-connected gouty arthritis.  He 
maintained that a 40 percent disability was warranted for the 
period from the effective date of service connection in 
December 1992 through April 1995.  He said his attacks of 
gouty arthritis occurred on a more frequent basis during this 
period.  The Board construes this statement as a notice of 
disagreement with the rating assigned the veteran's service-
connected gouty arthritis prior to May 1995.  Thereafter, in 
a decision dated in December 1998, the veteran was awarded a 
40 percent disability rating for gouty arthritis, effective 
from August 1998.  Nevertheless, a review of the record shows 
that the appellant has yet to been furnished a Statement of 
Case on the issue of entitlement to an initial disability 
evaluation in excess of 20 percent for gouty arthritis, for 
the period prior to May 1995.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet.App. 127, 132 (1993).

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should advise the veteran that he 
may submit additional medical evidence which 
would help to establish an etiological 
relationship between his current neck 
disability, right shoulder disability, 
esophageal spasm with chest pain, headache 
disability and/or diabetes mellitus, and his 
active military service.  

2.  In addition, the veteran should be asked 
to provide the names, addresses and 
approximate dates of treatment or evaluation 
for all VA and non-VA health care providers 
who have treated or evaluated him at any time 
since his discharge from service for any of 
the disabilities for which service connection 
is sought, in recent years for his service-
connected right ankle disability or during the 
period prior to May 1995 for gout.  Specific 
reference should be made with regard to the 
December 2000 cervical spine x-ray, which 
identified mild arthritis in that area.  After 
the requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records not already included in the 
claims folder, to include those of Dr. 
Simmons.

3.  If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide a 
copy of such records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-
connected right ankle disability, and the 
etiology of any currently present cervical 
spine or right shoulder disorder.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  All necessary testing, to include 
X-rays, should be conducted.  
 
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
any current right shoulder disability as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's active military 
service.  Further, if x-rays are 
submitted by the veteran, which show the 
presence of arthritis of the cervical 
spine, the examiner should attempt to 
clarify any discrepancy in the diagnosis 
of the veteran's cervical spine 
condition.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right ankle disability.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of this disability 
on the veteran's ability to work.  

The rationale for all opinions expressed 
must also be provided.

5.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the extent and etiology 
of any current diabetes mellitus.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  All necessary testing should be 
conducted.  Based upon the examination results 
and a review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran's current diabetes mellitus is 
etiologically related to his active service.  
In his or her opinion, the examiner should 
address the veteran's contention that his 
complaint of blurred vision in service was the 
initial manifestation of his diabetes.  The 
rationale for all opinions expressed should be 
explained.

6.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the nature, extent and 
etiology of any current disability manifested 
by chest pain, to include any esophageal 
spasm.  The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy 
of this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted.  Based upon the 
examination results and a review of the claims 
folder, the examiner should specify the 
diagnosis, if any, warranted for the veteran's 
claimed chest pain and with respect to any 
such diagnosis render an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active service.  In the opinion, the 
examiner should address the veteran's 
contention that his complaints of chronic 
chest pain since service discharge represented 
the initial manifestation of his esophageal 
spasm.  The rationale for all opinions 
expressed should be explained.

7.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the nature, extent and 
etiology of any current headache disability.  
The veteran should be notified of the date, 
time, and place of the examination in writing.  
The claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  Any necessary testing should be 
conducted.  Based upon the examination results 
and a review of the claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not that 
any currently present headache disability is 
etiologically related to the veteran's active 
service.  The rationale for all opinions 
expressed should be explained.

8.  Then, the RO should ensure that the above 
development has been completed and should 
undertake any other development it determines 
to be warranted to comply with the 
notification and duty to assist requirements 
of the VCAA.

9.  Then, the RO should adjudicate the 
reopened claims for service connection for 
neck disability and headache disability on a 
de novo basis; readjudicate the claims for 
service connection for residuals of a right 
shoulder injury, disability manifested by 
chest pain and diabetes mellitus; readjudicate 
the claim for an initial evaluation in excess 
of 20 percent for gout during the period prior 
to May 1995; and readjudicate the claim for an 
increased evaluation for right ankle 
disability.  If any of these claims are not 
granted to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of the 
Case.  If the claim for an initial evaluation 
in excess of 20 percent for gout during the 
period prior to May 1995 is not granted to the 
veteran's satisfaction, the RO should inform 
the veteran of the requirements to perfect an 
appeal with respect to this matter

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



